DETAILED ACTION
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9 are directed to a method (i.e., a process); Claims 11-16 are directed to a system (i.e., a machine); and Claims 17-20 are directed to a CRM (i.e., a manufacture).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).
Representative independent claim 10 includes limitations that recite at least one abstract idea.  Specifically, independent claim 10 recites:

10. A system comprising:
a processor; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising:
collecting a set of electronic health records (EHRs);
performing an encounter analysis on the set of EHRs to determine a set of attributes associated to the set of EHRs;
hashing the set of attributes to generate one or more hashing indexes that correspond to the set of EHRs; and
storing the one or more hashing indexes in a list used for document retrieval.

The Examiner submits that the foregoing underlined limitations constitute “methods of organizing human activity” because collecting patient data, performing encounter analysis to generate a set of attributes, hashing the attributes to generate a hashing index and storing the hashing index are associated with managing personal behavior or relationships or interactions between people (such as allowing a user to quickly retrieve similar modalities or diagnosis from other EHRs that may aid in making decisions for a current patient's care). Therefore, these limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP 210.04(a).
Accordingly, independent claim 10 and analogous independent claims 1 & 17 recite at least one abstract idea.
Furthermore, dependent claims 2-10, 12-16, & 18-20 further narrow the abstract idea described in the independent claims. Claims 2, 11, 18 recites receiving a request to retrieve similar attributes using the hashing indexes; Claims 3, 12 recites outputting the similar attributes; Claims 4-5, 13-14, & 19 recites using hamming distance between hashing values to retrieve similar attributes; Claims 6-7, 15-16, & 20 recites the type of attributes; Claims 8-9 recites to using feature extraction to determine the attributes. These limitations only serve to further limit the abstract idea and hence, are directed towards fundamentally the same abstract idea as independent claim 10 and analogous independent claims 1 & 17, even when considered individually and as an ordered combination.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

10. A system comprising:
a processor; and
a computer-readable storage medium communicatively coupled to the processor and storing program instructions which, when executed by the processor, cause the processor to perform a method comprising:
collecting a set of electronic health records (EHRs);
performing an encounter analysis on the set of EHRs to determine a set of attributes associated to the set of EHRs;
hashing the set of attributes to generate one or more hashing indexes that correspond to the set of EHRs; and
storing the one or more hashing indexes in a list used for document retrieval.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the processor, and computer-readable storage medium, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 10 and analogous independent claims 10 & 17 do not recite additional elements that integrate the judicial exception into a practical application & are directed to at least one abstract idea.
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 10 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, regarding the additional limitations of the processor, and computer-readable storage medium, the Examiner submits that these limitations amount to merely using computers as tools to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 & 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katuwal (US20210098092) in view of Lee et al. (“Privacy-Preserving Patient Similarity Learning in a Federated Environment: Development and Analysis”).
As per claim 1, Katuwal teaches a computer-implemented method comprising:
collecting a set of electronic health records (EHRs) (para. 16: patient medical record data accessed);
hashing the set of attributes to generate one or more hashing indexes that correspond to the set of EHRs (para. 2: patient data is hashed to create search indices); and
storing the one or more hashing indexes in a list used for document retrieval (para. 3: hashed patient data including search indices stored in database).
Katuwal does not expressly teach 
performing an encounter analysis on the set of EHRs to determine a set of attributes associated to the set of EHRs. 
Lee, however, teaches to analyzing the patient data and identifying attributes using feature construction (pg. 3).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Lee with Katuwal based on the motivation of help search similar patients across institutions effectively to support federated data analysis in a privacy-preserving manner. (Lee – pg. 1).
As per claim 2, Katuwal and Lee teach the computer-implemented method of claim 1. Katuwal teaches further comprising:
receiving a request to retrieve one or more similar attributes that match a specific attribute (para. 4: user inputs search query for similar data); and
retrieving the one or more similar attributes using the one or more hashing indexes (para. 4: system retrieves similar data based on hashing indices).
As per claim 3, Katuwal and Lee teach the computer-implemented method of claim 2, Katuwal does not expressly teach further comprising:
outputting the retrieved one or more similar attributes by a type selected from the group consisting of:
encounter;
modality;
inter-level aggregation; and
intra-level aggregation.
	Lee, however, teaches to outputting similar patient data that have been aggregated based on disease using on similar features that have been hashed together, including common lab tests, prescriptions, diagnoses, conditions, and symptoms (pg. 11, 16).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 4, Katuwal and Lee teach the computer-implemented method of claim 2, Katuwal does not expressly teach wherein retrieving the one or more similar attributes using the one or more hashing indexes comprises:
computing a distance between the specific attribute and each of the set of attributes from the one or more hashing indexes;
comparing the distance between the specific attribute and each of the set of attributes to a distance threshold; and
retrieving the one or more similar attributes that meet the distance threshold.
	Lee, however, teaches to using hamming distances to determine similarities between patients where the hamming distance is the number of places where two binary codes differ (pg. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 5, Katuwal and Lee teach the computer-implemented method of claim 4, Katuwal does not expressly teach wherein the distance is measured by a Hamming distance between hash values associated with the set of attributes and the specific attribute.
	Lee, however, teaches to using hamming distances to determine similarities between patients where the hamming distance is the number of places where two binary codes differ (pg. 2).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 6, Katuwal and Lee teach the computer-implemented method of claim 1, Katuwal does not expressly teach wherein the set of attributes are hashed according to at least one type selected from a group consisting of:
an encounter;
a modality;
a clinical outcome;
a demographic;
a symptom;
a location; and
a medication.
	Lee, however, teaches to hashing patient features such as common lab tests, prescriptions, diagnoses, conditions, and symptoms (pg. 11, 16).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
As per claim 7, Katuwal and Lee teach the computer-implemented method of claim 1, Katuwal does not expressly teach wherein the set of attributes are labeled with an International Classification of Diseases (ICD) code.
Lee, however, teaches to where patient data is based on ICD-9 codes (pg. 11).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Claims 10-14 recite substantially similar limitations as those already addressed in claims 1-5, and, as such, are rejected for similar reasons as given above.
Claim 15 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
Claim 16 recite substantially similar limitations as those already addressed in claim 6, and, as such, is rejected for similar reasons as given above.
Claims 17-18 recite substantially similar limitations as those already addressed in claims 1-2, and, as such, is are rejected for similar reasons as given above.
Claim 19 recites substantially similar limitations as those already addressed in claim 4, and, as such, is rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katuwal (US20210098092) & Lee as applied to claim 1 above, and in further view of Ionasec (US20190221304)
As per claim 8, Katuwal and Lee teach the computer-implemented method of claim 1, but do not expressly teach wherein the set of attributes are determined by performing feature extraction using natural language processing on unstructured text associated with the set of EHRs.
Ionasec, however, teaches to evaluating medical data of a patient and extracting relevant patient data using natural language processing on text and image analysis on image data sets (para. 15-19).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned features in Ionasec with Katuwal and Lee based on the motivation of providing reliable extraction of high level structured information from images (Ionasec – para. 6).
As per claim 9, Katuwal and Lee teach the computer-implemented method of claim 1, but do not expressly teach wherein the set of attributes are determined by performing feature extraction using image analysis on images associated to the set of EHRs.
Ionasec, however, teaches to evaluating medical data of a patient and extracting relevant patient data using natural language processing on text and image analysis on image data sets (para. 15-19).
The motivations to combine the above mentioned references are discussed in the rejection of claim 8, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Edison (US20170249481A1) teaches to cleansing and hashing patient data using a hashing algorithm. Carlson (US20210240853) teaches to centralized de-identification of protected data associated with subjects..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-7949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/           Primary Examiner, Art Unit 3619